DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 6 and 8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kamath et al. (US Pub. 2003/0103460).
Regarding claims 1 and 6, Kamath teaches a wireless device comprising: a transmitter (114 in Figure 1); a receiver (114 in Figure 1); and a processor (120 in Figure 1); the processor configured to monitor a status of an amount of data in at least one buffer for transmission (“Data Size” 210 in Figure 2, see also “the amount of data queued at buffer 200” in [0028]); the processor further configured to determine an indication of additional capacity for transmission (“Window Size” 214 in Figure 2, see also “the unused space available for receiving more data at buffer 200” in [0028]); the processor and the transmitter configured to transmit at least one signal with an indication based on the monitored buffer status and the indication of additional capacity for transmission (“generate and send Flow Indication Message to BSC” in step 412 in Figure 4, see also “the flow indication message is transmitted after a threshold number of data packets have been transmitted from the buffer. In the present embodiment, the flow indication message can also comprise the buffer window size in addition to the last packet ID.” in [0031]); and the processor and the transmitter configured to transmit data of the at least one buffer (“out to mobile” 204 in Figure 2).
Regarding claims 3 and 8, Kamath teaches a response to the at least one signal is received (“The flow indication message is then transmitted to the base station controller which utilizes the information, i.e. the buffer window size and the packet ID, to determine how much data it can transmit to the buffer and which data packet should be transmitted next.” in [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 5, 7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamath et al. in view of Hwang (US Pub. 2003/0228876).
Regarding claims 2 and 7, Kamath teaches the limitations in claims 1 and 6 as shown above.  Kamath, however, does not teach the transmitted data is transmitted in accordance with a modulation and coding scheme.  Hwang teaches the transmitted data is transmitted in accordance with a modulation and coding scheme (“adaptive modulation and coding (AMC)” in [0002].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kamath to have the transmitted data is transmitted in accordance with a modulation and coding scheme as taught by Hwang in order to support High Speed Downlink Packet Access (HSDPA) [0002]. 
Regarding claims 4 and 9, Hwang teaches the receiver is configured to receive ACK/NACK information for previously transmitted data (“After receiving the user data on HS-DSCH, the UE sends a CQI and/or ACK/NACK on the uplink HS-DPCCH as a feedback signal” in [0040]).
Regarding claims 5 and 10, Hwang teaches the wireless device is a Node B (“Node B” in [0040]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 6, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,379,575 in view of Kamath et al.. 
Claim 1 of Instant Application
Claim 2 of US 8,379,575
A wireless device comprising: a transmitter; a receiver; and a processor; 
A method for use in a Node B, the method comprising: 

the Node B receiving a capacity request from a radio network controller (RNC), the capacity request indicating an amount of data that the RNC has available to send to the Node B; 
the processor configured to monitor a status of an amount of data in at least one buffer for transmission; 

the processor further configured to determine an indication of additional capacity for transmission; 
wherein the capacity allocation is determined based on a channel quality index (CQI) transmitted by a wireless transmit/receive unit (WTRU) to the Node B in response to receiving data from the Node B;
the processor and the transmitter configured to transmit at least one signal with an indication based on the monitored buffer status and the indication of additional capacity for transmission; and 
the Node B transmitting a capacity allocation to the RNC in response to the capacity request, and 
the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal.


the Node B receiving an amount of data from the RNC that does not exceed the capacity allocation.


Regarding claims 1 and 6, claim 2 of US 8,379,575 teaches the most of the limitations as shown above.  Claim 2 of US 8,379,575, however, does not teach the processor configured to monitor a status of an amount of data in at least one buffer for transmission and the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal.  Kamath teaches the processor configured to monitor a status of an amount of data in at least one buffer for transmission (“Data Size” 210 in Figure 2, see also “the amount of data queued at buffer 200” in [0028]) and the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal (“out to mobile” 204 in Figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claim 2 of US 8,379,575 to have the processor configured to monitor a status of an amount of data in at least one buffer for transmission and the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal as taught by Kamath in order to reduce the possibility of overflowing or over-running the buffer [0007]. 
Regarding claims 3 and 8, Kamath teaches a response to the at least one signal is received (“The flow indication message is then transmitted to the base station controller which utilizes the information, i.e. the buffer window size and the packet ID, to determine how much data it can transmit to the buffer and which data packet should be transmitted next.” in [0038]).
Regarding claims 5 and 10, Claim 2 of US 8,379,575 teaches the wireless device is a Node B.
Claims 2, 4, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,379,575 in view of Kamath et al. and further in view of Hwang. 
Regarding claims 2 and 7, claim 2 of U.S. Patent No. 8,379,575 in view of Kamath et al. teaches the limitations in claims 1 and 6 as shown above.  Claim 2 of U.S. Patent No. 8,379,575 in view of Kamath et al., however, does not teach the transmitted data is transmitted in accordance with a modulation and coding scheme.  Hwang teaches the transmitted data is transmitted in accordance with a modulation and coding scheme (“adaptive modulation and coding (AMC)” in [0002].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claim 2 of U.S. Patent No. 8,379,575 in view of Kamath et al. to have the transmitted data is transmitted in accordance with a modulation and coding scheme as taught by Hwang in order to support High Speed Downlink Packet Access (HSDPA) [0002]. 
Regarding claims 4 and 9, Hwang teaches the receiver is configured to receive ACK/NACK information for previously transmitted data (“After receiving the user data on HS-DSCH, the UE sends a CQI and/or ACK/NACK on the uplink HS-DPCCH as a feedback signal” in [0040]).
Claims 1, 5, 6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,942,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. Node B having a buffer).
Claim 1 of Instant Application
Claim 1 of 8,942,200
A wireless device comprising: a transmitter; a receiver; and a processor; 
A method for use in a Node B having a buffer, the method comprising: 
the processor configured to monitor a status of an amount of data in at least one buffer for transmission; 
monitoring an amount of data within the buffer; monitoring an amount of additional data the buffer may accept; 
the processor further configured to determine an indication of additional capacity for transmission; 
calculating a capacity allocation; 
the processor and the transmitter configured to transmit at least one signal with an indication based on the monitored buffer status and the indication of additional capacity for transmission; and 
transmitting the capacity allocation; and 
the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal.
receiving data in response to the capacity allocation, wherein the received data is equal to or less than the capacity allocation.


Claims 2, 4, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,942,200 in view of Hwang. 
Regarding claims 2 and 7, claim 1 of U.S. Patent No. 8,942,200 teaches the limitations in claims 1 and 6 as shown above.  Claim 1 of U.S. Patent No. 8,942,200, however, does not teach the transmitted data is transmitted in accordance with a modulation and coding scheme.  Hwang teaches the transmitted data is transmitted in accordance with a modulation and coding scheme (“adaptive modulation and coding (AMC)” in [0002].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 8,942,200 to have the transmitted data is transmitted in accordance with a modulation and coding scheme as taught by Hwang in order to support High Speed Downlink Packet Access (HSDPA) [0002]. 
Regarding claims 4 and 9, Hwang teaches the receiver is configured to receive ACK/NACK information for previously transmitted data (“After receiving the user data on HS-DSCH, the UE sends a CQI and/or ACK/NACK on the uplink HS-DPCCH as a feedback signal” in [0040]).
Claims 3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,942,200 in view of Kamath et al.. 
Regarding claims 3 and 8, claim 1 of U.S. Patent No. 8,942,200 teaches the limitations in claims 1 and 6 as shown above.  Claim 1 of U.S. Patent No. 8,942,200, however, does not teach a response to the at least one signal is received.  Kamath teaches a response to the at least one signal is received (“The flow indication message is then transmitted to the base station controller which utilizes the information, i.e. the buffer window size and the packet ID, to determine how much data it can transmit to the buffer and which data packet should be transmitted next.” in [0038]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 8,942,200 to have as taught by Kamath in order to provide more reliable flow control [0038].
Claims 1, 3, 5, 6, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,369,917 in view of Kamath et al.. 
Claim 1 of Instant Application
Claim 1 of 9,369,917
A wireless device comprising: a transmitter; a receiver; and a processor; 
A method for use in a Node B, the method comprising: 
the processor configured to monitor a status of an amount of data in at least one buffer for transmission; 

the processor further configured to determine an indication of additional capacity for transmission; 
determining an amount of data that at least one buffer of the Node B may accept;
the processor and the transmitter configured to transmit at least one signal with an indication based on the monitored buffer status and the indication of additional capacity for transmission; and 
transmitting an authorization to transmit at most the determined amount of data; and 
the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal.
receiving at most the determined amount of data based on the authorization.


Regarding claims 1 and 6, claim 1 of U.S. Patent No. 9,369,917 teaches the most of the limitations as shown above.  Claim 1 of U.S. Patent No. 9,369,917, however, does not teach the processor configured to monitor a status of an amount of data in at least one buffer for transmission.  Kamath teaches the processor configured to monitor a status of an amount of data in at least one buffer for transmission (“Data Size” 210 in Figure 2, see also “the amount of data queued at buffer 200” in [0028]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,369,917 to have the processor configured to monitor a status of an amount of data in at least one buffer for transmission as taught by Kamath in order to reduce the possibility of overflowing or over-running the buffer [0007]. 
Regarding claims 3 and 8, Kamath teaches a response to the at least one signal is received (“The flow indication message is then transmitted to the base station controller which utilizes the information, i.e. the buffer window size and the packet ID, to determine how much data it can transmit to the buffer and which data packet should be transmitted next.” in [0038]).
Regarding claims 5 and 10, claim 1 of U.S. Patent No. 9,369,917 teaches the wireless device is a Node B.
Claims 2, 4, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,369,917 in view of Kamath et al. and further in view of Hwang. 
Regarding claims 2 and 7, claim 1 of U.S. Patent No. 9,369,917 in view of Kamath et al. teaches the limitations in claims 1 and 6 as shown above.  Claim 1 of U.S. Patent No. 9,369,917 in view of Kamath et al., however, does not teach the transmitted data is transmitted in accordance with a modulation and coding scheme.  Hwang teaches the transmitted data is transmitted in accordance with a modulation and coding scheme (“adaptive modulation and coding (AMC)” in [0002].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,369,917 in view of Kamath et al. to have the transmitted data is transmitted in accordance with a modulation and coding scheme as taught by Hwang in order to support High Speed Downlink Packet Access (HSDPA) [0002]. 
Regarding claims 4 and 9, Hwang teaches the receiver is configured to receive ACK/NACK information for previously transmitted data (“After receiving the user data on HS-DSCH, the UE sends a CQI and/or ACK/NACK on the uplink HS-DPCCH as a feedback signal” in [0040]).
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,781,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. an amount of the received data is equal to or less than the capacity allocation).
Claim 1 of Instant Application
Claim 1 of 9,781,629
A wireless device comprising: a transmitter; a receiver; and a processor; 
A method performed by a wireless device having a buffer, the method comprising: 
the processor configured to monitor a status of an amount of data in at least one buffer for transmission; 
monitoring an amount of data within the buffer and determining whether it is acceptable for additional data to be sent to the wireless device; 
the processor further configured to determine an indication of additional capacity for transmission; 
calculating a capacity allocation associated with the wireless device; 
the processor and the transmitter configured to transmit at least one signal with an indication based on the monitored buffer status and the indication of additional capacity for transmission; and 
transmitting the capacity allocation to a network device; and 
the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal.
receiving data at the wireless device in response to the transmitted capacity allocation, wherein an amount of the received data is equal to or less than the capacity allocation.


Claims 2, 4, 5, 7, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,781,629 in view of Hwang. 
Regarding claims 2 and 7, claim 1 of U.S. Patent No. 9,781,629 teaches the limitations in claims 1 and 6 as shown above.  Claim 1 of U.S. Patent No. 9,781,629, however, does not teach the transmitted data is transmitted in accordance with a modulation and coding scheme.  Hwang teaches the transmitted data is transmitted in accordance with a modulation and coding scheme (“adaptive modulation and coding (AMC)” in [0002].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,781,629 to have the transmitted data is transmitted in accordance with a modulation and coding scheme as taught by Hwang in order to support High Speed Downlink Packet Access (HSDPA) [0002]. 
Regarding claims 4 and 9, Hwang teaches the receiver is configured to receive ACK/NACK information for previously transmitted data (“After receiving the user data on HS-DSCH, the UE sends a CQI and/or ACK/NACK on the uplink HS-DPCCH as a feedback signal” in [0040]).
Regarding claims 5 and 10, Hwang teaches the wireless device is a Node B (“Node B” in [0040]).
Claims 3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,781,629 in view of Kamath et al.. 
Regarding claims 3 and 8, claim 1 of U.S. Patent No. 9,781,629 teaches the limitations in claims 1 and 6 as shown above.  Claim 1 of U.S. Patent No. 9,781,629, however, does not teach a response to the at least one signal is received.  Kamath teaches a response to the at least one signal is received (“The flow indication message is then transmitted to the base station controller which utilizes the information, i.e. the buffer window size and the packet ID, to determine how much data it can transmit to the buffer and which data packet should be transmitted next.” in [0038]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,781,629 to have as taught by Kamath in order to provide more reliable flow control [0038].
Claims 1, 3, 5, 6, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,197 in view of Kamath et al..
Claim 1 of Instant Application
Claim 1 of 10,631,197
A wireless device comprising: a transmitter; a receiver; and a processor; 
A method of operating a wireless communication system including a Node-B controlled by a radio network controller (RNC), the method comprising: 
the processor configured to monitor a status of an amount of data in at least one buffer for transmission; 
determining, by the Node-B, an amount of data that at least one buffer in the Node-B may accept; and 
the processor further configured to determine an indication of additional capacity for transmission; 
determining, by the Node-B, a loss of data;
the processor and the transmitter configured to transmit at least one signal with an indication based on the monitored buffer status and the indication of additional capacity for transmission; and 
transmitting, by the Node-B to the RNC, a capacity allocation message, the capacity allocation message being derived from the determined amount of data and the determined loss of data.
the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal.



Regarding claims 1 and 6, Claim 1 of U.S. Patent No. 10,631,197 teaches the most of the limitations as shown above.  Claim 1 of U.S. Patent No. 10,631,197, however, does not teach the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal.  Kamath teaches the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal (“out to mobile” 204 in Figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 10,631,197 to have the processor and the transmitter configured to transmit data of the at least one buffer based on the transmitted at least one signal as taught by Kamath in order to reduce the possibility of overflowing or over-running the buffer [0007]. 
Regarding claims 3 and 8, Kamath teaches a response to the at least one signal is received (“The flow indication message is then transmitted to the base station controller which utilizes the information, i.e. the buffer window size and the packet ID, to determine how much data it can transmit to the buffer and which data packet should be transmitted next.” in [0038]).
Regarding claims 5 and 10, Claim 1 of U.S. Patent No. 10,631,197 teaches the wireless device is a Node B.
Claims 2, 4, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,197 in view of Kamath et al. and further in view of Hwang. 
Regarding claims 2 and 7, claim 1 of U.S. Patent No. 10,631,197 in view of Kamath et al. teaches the limitations in claims 1 and 6 as shown above.  Claim 1 of U.S. Patent No. 10,631,197 in view of Kamath et al., however, does not teach the transmitted data is transmitted in accordance with a modulation and coding scheme.  Hwang teaches the transmitted data is transmitted in accordance with a modulation and coding scheme (“adaptive modulation and coding (AMC)” in [0002].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,631,197 in view of Kamath et al. to have the transmitted data is transmitted in accordance with a modulation and coding scheme as taught by Hwang in order to support High Speed Downlink Packet Access (HSDPA) [0002]. 
Regarding claims 4 and 9, Hwang teaches the receiver is configured to receive ACK/NACK information for previously transmitted data (“After receiving the user data on HS-DSCH, the UE sends a CQI and/or ACK/NACK on the uplink HS-DPCCH as a feedback signal” in [0040]).
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. In pages 8-10, the applicant argues that the prior art does not teach transmitting at least one signal with an indication based on the monitored buffer status and the indication of additional capacity for transmission.  Kamath teaches transmitting at least one signal with an indication based on the monitored buffer status (“the buffer window size” in [0031]) and the indication of additional capacity for transmission (“the buffer window size” in [0031]).  The claim language does not recite the first indication and the second indication being distinct.  The rejection would be withdrawn if the claims are amended to recite such limitation.
Terminal disclaimer filed 03/15/2022 has been disapproved because the “issued” date for 9,369,917 is incorrect.  Please correct and resubmit the TD.  (No new fee required.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414